DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the amendments filled on 11/8/2021 to the claims the restriction requirement is withdrawn.  And, with this action all pending claims 1-11 and 21-29 are considered.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yedla et al (US Pub. 2018/0158189) in view of ProNet: Learning to propose object-specific boxes for cascaded neural networks, by Sun et. al.  
With respect to claim 1 (exemplary claim), Yeldla discloses one or more processors; and one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising, (see figure 5 for the system):
[receiving an image having a first scale]; 
[providing the image to a first machine-learning (ML) model trained to output regions of interest (ROIs) having sizes within a first range of sizes]; 
receiving,  from the first ML model, a first ROI indicative of a first region of the image representing at least part of a first object, the first ROI having a first size within a first range of sizes;
[scaling, based at least in part on a second scale, the image as a scaled image, the scaled image and the image being different sizes;]
[providing the scaled image to a second ML model trained to output ROIs having sizes within a second range of sizes]; and 
receiving, from the second ML model, a second ROI indicative of a second region of the image representing at least part of a second object, the second ROI having a second size within a second range of sizes, (see figure 2, two networks 235 and 250 “ML” with outputting different objects) as claimed.  
However, he fails to explicitly disclose receiving an image having a first scale; providing the image to a first machine-learning (ML) model trained to output regions of interest (ROIs) having sizes within a first range of sizes; scaling, based at least in part on a second scale, the image as a scaled image, the scaled image and the image being different sizes; providing the scaled image to a second ML model, as claimed.  
Sun in the same field teaches receiving an image having a first scale; providing the image to a first machine-learning (ML) model trained to output regions of interest (ROIs) having sizes within a first range of sizes; scaling, based at least in part on a second scale, the image as a scaled image, the scaled image and the image being different sizes; providing the scaled image to a second ML model, (see figure 3, wherein the scale images 1, 2 and 3 are input to the three FCN “ML” models and the images 1, 2 and 3 are of different sizes with three different sizes of ROIs are outputted see page 3487 right hand column Scale adaptation with multi stream FCNs wherein an image, we scale it to different sizes and feed to the K-stream FCN. The output feature map of each stream corresponds to a different scale in the original image), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of deep learning network.  The teaching of Sun can be can be incorporated in to the Yedla system in order to segment the image in to different scales to yield a system that will process the image more accurately and efficiently, for motivation.  

With respect to claim 2, combination of Yedla and Sun further discloses wherein the image is provided to the first ML model and the scaled image is provided to the second ML model substantially simultaneously, (see Sun figure 3, input to FCNs substantially simultaneously ) as claimed.

With respect to claim 3, combination of Yedla and Sun further discloses wherein the first ML model and the second ML model are a same ML model, (see Yedla figure 2, the entire system is part of a R-FCN) as claimed.

With respect to claim 4, combination of Yedla and Sun further discloses determining the first range of sizes for the ML model based at least in part on:
providing, as input to the ML model, a first batch of training images that include objects of different sizes; determining, based at least in part on ground truths associated with the objects, accuracies of the ML model as a function of ROI sizes; and determining the first range of sizes based at least in part on identifying a range of ROI sizes that correspond to accuracies that meet or exceed a threshold accuracy, (see Yedla figure 4, 420, and paragraph 0043) as claimed.

Claim 5 is rejected for the same reasons as set forth in the rejection of claim 1, because claim 5 is claiming subject matter of similar scope as claimed in claim 1.  

With respect to claim 6, combination of Yedla and Sun further discloses the image includes representations of a first object and a second object, and the computer-implemented method further comprises:
determining, by the first ML model and based at least in part on the first scaled image, a first ROI that represents the first object and a second ROI that represents the second object; and
determining, by the second ML model and based at least in part on the second scaled image, a third ROI that represents the first object and a fourth ROI that represents the second object, (see Yedla paragraphs 0035, 0052) as claimed.

With respect to claim 7, combination of Yedla and Sun discloses all the limitations as claimed and as rejected in claim 6 above.  However, they fail to explicitly disclose wherein:
the first ROI has a first size outside the first range of sizes; the second ROI has a second size within the first range of sizes; the third ROI has a third size outside the second range of sizes;
the fourth ROI has a fourth size within the second range of sizes; the first ML model discards the first ROI and outputs the second ROI; and the second ML model discards the fourth ROI and outputs the third ROI, as claimed.
But, sizes are design choice and can be of any size of number as needed by the user of the system to yield the best results possible and this can be attained by different experimentation.  Therefore, it would have been obvious to one ordinary skilled in the art at the effective date of invention to come up with the different sizes and numbers of the boxes for the ROI’s as needed and can be incorporated in to the Yedla and Sun system to yield better results for object detections.  

With respect to claim 8, combination of Yedla and Sun further discloses scaling, based at least in part on a first scale, the image to generate the first scaled image; and scaling, based at least in part on a second scale, the image to generate the second scaled image, (see Sun figure 3, thee images in different scales scale 1, scale 2 and scale 3) as claimed.

With respect to claim 9, combination of Yedla and Sun further discloses wherein the first scaled image is provided to the first ML model and the second scaled image is provided to the second ML model substantially simultaneously, (see Sun figure 3, input to FCNs simultaneously) as claimed.

With respect to claim 10, combination of Yedla and Sun further discloses determining the first range of sizes based at least in part on an accuracy associated with a first ROI of the one or more first ROIs, the determining comprising:
determining, based at least in part on a ground truth associated with an area of the image representing an object, a degree of alignment of the first ROI to the area defined by the ground truth; and determining the first range of sizes based at least in part on identifying a range of ROI sizes that corresponds to degrees of alignment determined for the one or more first ROIs that meet or exceed a threshold degree of alignment, (see Yedla figure 4, and paragraph 0043) as claimed.  

With respect to claim 11, combination of Yedla and Sun further discloses receiving a batch of images, wherein the batch of images includes a first predefined number of images that are associated with a first object classification and a second predefined number of images that are associated with a second object classification; and training the first ML model based at least in part on providing the batch of images as input to the first ML model, wherein the first predefined number of images and the second predefined number of images as based at least in part on a confidence score associated with the first ML model or the second ML model, (see Yedla figure 4, 420, and paragraph 0043) as claimed.

Claims 21-27 are rejected for the same reasons as set forth in the rejections of claims 5-11, because claims 21-27 are claiming subject matter of similar scope as claimed in claims 5-11.  

Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 28, wherein the operations further comprise determining the first size range for the first ML model based at least in part on:
training the first ML model, wherein the training comprises:
providing, as input to the first ML model, test images that include test objects associated with areas defined by reference regions; and
determining, by the first ML model and based at least in part on the test images, multiple ROIs;
determining degrees of alignment of the multiple ROIs to an area of the areas defined by the reference regions; and
determining the first size range based at least in part on identifying a span of object sizes that corresponds to a portion of the degrees of alignment that meet or exceed a threshold degree of alignment, as claimed.
And, claim 29, wherein the operations further comprising determining to associate an ROI with a representation of an object in the image, wherein determining to associate the ROI with the representation is based at least in part on determining to use the first ROIs or the second ROIs based at least in part on a dimension of the representation in the image, the first range of sizes, and the second range of sizes, as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663